Citation Nr: 0514324	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-01 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as chemical 
dependency.

2.  Entitlement to an increased rating for chronic headaches, 
currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
December 1984.

When this matter was last before the Board of Veterans' 
Appeals (Board) in December 2002, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development and 
readjudication.  

At his request, the veteran appeared at a videoconference 
hearing that was held at the RO on January 24, 2005, before 
the undersigned Veterans Law Judge sitting in Washington D.C.  
This was the second videoconference hearing conducted in this 
case before the undersigned.  The transcripts of both 
hearings have been associated with the claims file.  

During the course of the development of the current appeal, 
the veteran asserted a claim of entitlement to service 
connection for post-traumatic stress disorder.  Post-
traumatic stress disorder represents a distinct and separate 
disorder from the psychiatric disorders that are the subject 
of the current claim to reopen previously denied and final 
decisions of the RO and Board.  The claim of entitlement to 
service connection for a new and distinct disorder not 
previously considered represents a new claim that is not 
subject to the requirements that new and material evidence be 
presented for its review.  Ashford v. Brown, 10 Vet. App. 120 
(1997).  Consequently, the claim of entitlement to service 
connection for post-traumatic stress must be referred to the 
RO for initial development and adjudication.  

In this decision, the appellant's claim pertaining to service 
connection for an acquired psychiatric disorder will be 
reopened, and as such, it must be remanded for de novo review 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Given that it is based upon the outcome of 
this remanded claim, the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities must be deferred pending the ultimate 
resolution of the foregoing claim.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
decided herein has been obtained, and VA has satisfied the 
duty to notify the appellant of the law and regulations 
applicable to these claims and the evidence necessary to 
substantiate them.

2.  The Board denied a claim of entitlement to service 
connection for an acquired psychiatric disorder when it 
issued an unappealed Board decision in June 1999.

3.  Evidence received since the June 1999 Board decision 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for an acquired psychiatric disorder.  

4.  The veteran's service-connected chronic headaches have 
been manifested by completely prostrating attacks occurring 
several times a week, or daily, and are productive of severe 
economic inadaptability.  In and of themselves, they do not 
cause frequent periods of hospitalization, or marked 
interference with employment.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 1999 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for an acquired psychiatric disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 
5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2004).

2.  The criteria for a disability rating in excess of 50 
percent for chronic headaches have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.20, 4.124a, 
Diagnostic Code 8199-8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

There was a significant change in veterans' law subsequent to 
the appellant's filing of his claims.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues on appeal decided herein 
has proceeded in accordance with the provisions of the law 
and regulations.

There is no question as to substantial completeness of the 
appellant's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his request to reopen a claim 
of entitlement to service connection and a claim for an 
increased rating, the appellant clearly identified the 
disabilities in question, the benefits sought, and the bases 
for the claims.  The claims appeared substantially complete 
on their face. 

The current standard requires that after the evidence has 
been assembled, it is VA's responsibility to evaluate the 
entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

As indicated, with the exception of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder, 
the RO has adjudicated the issues listed above based on the 
substantive merits of the claims.  The appellant was given 
the opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the appeal without prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  The Board will apply the current standard of review in 
evaluating the appellant's claims below.  

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With specific compliance with Quartuccio, letters from the RO 
dated in March 2002, July 2002, October 2003, and January 
2004, as well as the November 2003 and October 2004 
supplemental statements of the case, specifically advised the 
appellant of his rights and responsibilities under the VCAA.  
The appellant was advised that there was no new and material 
evidence that had been received regarding service connection 
for an acquire psychiatric disorder, and no evidence had been 
received that the severity of his headache disorder had 
increased beyond that associated with the current rating.  

In the foregoing letters from the RO and the most recent 
supplemental statements of the case, the appellant was 
advised what evidence he should submit and that VA would 
assist him in obtaining that evidence.  The appellant was 
notified of the information necessary to substantiate his 
claims by means of the discussions in the July 2002 rating 
decision, December 2002 Board remand, November 2003 
supplemental statement of the case, June 2004 supplemental 
statement of the case, and October 2004 supplemental 
statement of the case.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  It is also noted that since the 
October 2004 supplemental statement of the case, the 
appellant has given no indication that there may be 
additional evidence available.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  

The appellant had a pertinent VA examination in November 2003 
for the purpose of determining the severity of his service-
connected headaches disorder.  The report of this examination 
has been associated with the claims folder.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify advisement is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the instant case, the appellant was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claims in the October 2003 letter from the 
RO, which indicated that the appellant had one year to 
respond.  

Given that the appellant has been fully advised of his rights 
and responsibilities under the VCAA, that he was advised that 
he had one year to respond, and that he has had more than a 
full year to respond to that VCAA notice, the Board has 
concluded that VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  The Board 
finds that there will be no prejudice to the appellant if the 
Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the appellant's claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision regarding reopening a 
claim for service connection and the increased rating claim 
was made just prior to the initial VCAA notice, namely in a 
July 2002 rating decision, and a November 2003 supplemental 
statement of the case.  

Only after those rating actions were promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not given prior to the first AOJ 
adjudication, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error to the claimant.

The decision in Pelegrini II held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and he has been repeatedly notified that he 
should provide or identify any and all evidence relevant 
to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims.  

New and Material Evidence 

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  After a review of the evidence of 
record, the Board finds that new and material evidence has 
been received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The case is being remanded to the RO for 
said review.

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The CAVC has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

The Board affirmed the denial of a claim of entitlement to 
service connection for an acquired psychiatric disorder in 
June 1999.  The Board determined that an acquired psychiatric 
disorder was not present in service, nor was a psychosis 
manifested within one year thereafter, and any current 
psychiatric disorder is not shown to be related to service or 
any incident thereof, including a service-connected disorder.

The June 1999 Board decision, the last time the acquired 
psychiatric disorder service connection claim was finally 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a).  

Therefore, the appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
June 1999 Board action.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

As pertinent to the present case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
(The Board notes that 38 C.F.R. § 3.156(a) has been amended, 
but that the amendment does not apply in this case, as it 
applies only to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  (The appellant's claim 
to reopen was filed in February 2000.)

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  

The passage of the VCAA did not alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  

Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

Having carefully reviewed the evidence of record as to the 
appellant's claimed acquired psychiatric disorder in light of 
the applicable law, the Board finds that he has submitted new 
and material evidence that is sufficient to reopen the claim.  

At the time of the June 1999 denial, the claims file included 
the appellant's service medical records and post-service 
medical records through 1999.  As noted above, the specified 
basis for the final disallowance of the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder was that the competent evidence of record did not 
relate a current psychiatric disorder to service or to a 
service-connected disorder. 

Evidence associated with the claims file subsequent to the 
Board's denial of the claim in June 1999 includes private and 
VA medical records from 1999 to the present.  

Significantly, included within this recent evidence is the VA 
discharge summary prepared by a VA psychiatric staff 
physician pertinent to the psychiatric hospitalization of the 
veteran for one week in July 2004.  The discharge diagnosis 
on Axis I included schizoaffective disorder.  In the context 
of the summary, the VA physician explained that the veteran 
had been admitted to Inpatient Psychiatry for stabilization 
of headaches and insomnia.  More importantly, the physician 
then expressed the belief that the veteran's headaches and 
insomnia are consistent with a schizoaffective disorder and 
are part of his illness.  The physician explained how the 
psychiatric treatment of the veteran, including medication, 
markedly improved the veteran's headaches.  The VA physician 
then opined that the veteran's headaches and insomnia are 
directly caused by his schizoaffective disorder.  Although 
the physician did not state that the veteran's headaches 
caused his acquired psychiatric disorder - and in fact stated 
the reverse -the physician's report represents competent 
evidence relating the veteran's service-connected headaches 
to a psychiatric disorder.  Essentially, it begs the question 
of whether the veteran's headaches shown in service, were in 
fact, initial manifestations of his currently diagnosed 
psychiatric disorder, now characterized as a schizoaffective 
disorder.  

This evidence received since the 1999 denial bears directly 
and substantially upon the specific matter under 
consideration - whether the appellant has a psychiatric 
disorder that can be related by competent medical evidence to 
a disease or injury in service - and was not considered by 
the Board in its 1999 decision.  The evidence added to the 
record subsequent to the June 1999 Board denial provides 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.  

The items of evidence noted above are "new" because they 
are pertinent to the claim and were not previously of record.  
Essentially, they address the issue of the corroboration of 
an element of the appellant's theory pertaining to the origin 
of his acquired psychiatric disorder.  That element answers 
part of the question of whether there is a relationship 
between a psychiatric disorder and either service or a 
service-connected disorder, an element that was not present 
in 1999.  

The new evidence is also "material" in the sense of being 
relevant to and probative of the issue at hand in this case 
because it changes an element that was part of the bases for 
the last final denial - a relationship between a current 
disorder and either service or a service-connected disorder.  
The new evidence, when viewed with the old evidence, raises 
the possibility that the appellant has an acquired 
psychiatric disorder that was incurred in service.  

In summary, evidence submitted since the June 1999 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  

The evidence received subsequent to the June 1999 Board 
decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 3.304 (1994) (2004).

Increased Rating for Headaches

The veteran generally contends that his service-connected 
headaches are more severe than the current rating indicates.  
He avers that his headaches greatly interfere with his 
ability to maintain employment, and that the treatment for 
his headaches through medication has lead to his drug 
addiction.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

If an unlisted condition is encountered, it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization and the symptomatology 
are closely analogous. 38 C.F.R. § 4.20.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2004) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service- 
connected chronic headache disability, and has found nothing 
in the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

The veteran's service-connected chronic headaches are 
currently rated analogous to the rating criteria for 
evaluating migraine headaches under Diagnostic Code 8100. 38 
C.F.R. § 4.20, 4.124a, Diagnostic Code 8199-8100.  A 30 
percent rating is warranted with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  Id.  A 50 percent rating is warranted with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability. Id.  This is 
the highest rating available under the Diagnostic Code for 
the evaluation of migraine headaches.  

When the Board last considered the veteran's claim for an 
increased disability rating in June 1999, it was noted in the 
context of VA outpatient treatment records, and the reports 
of the veteran himself, that there was some inconsistency in 
the severity and frequency of the veteran's headaches, 
specifically, as to whether they occurred daily and lasted 
several hours and were intractable, or whether the veteran 
had headaches two to three times a week.  The evidence 
showed, however, that by 1998, the veteran's headaches were 
productive of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

The Board found in 1999 that the veteran's headaches occur 
approximately daily, or at least several times a week, and as 
such they more nearly approximate the description of "very 
frequent" contemplated by a 50 percent evaluation under 
Diagnostic Code 8100.  Since the filing of the current claim, 
the veteran's headaches have continued to manifest the same 
pathology.  

Since 1999, the veteran has undergone several examinations 
for the purpose of making a determination as to the severity 
of his service-connected headache disorder.  Upon VA 
neurological examination in October 1999, the diagnosis was 
chronic tension type headache disorder.  The examiner opined 
that the veteran was not unemployable due to his service-
connected headaches.  

In June 2000, the veteran's treating psychiatrist provided an 
opinion statement that noted the treatment of the veteran for 
psychiatric problems and chronic pain syndrome related to 
headaches.  The psychiatrist opined that given the veteran's 
daily headaches, the psychiatrist could not imagine the 
veteran being able to obtain or maintain substantial gainful 
employment.  In February 2002, the same treating psychiatrist 
noted the continued treatment of the veteran for 
schizophrenia.  It was noted that the illness was very 
stressful, and that stress was a component of having 
headaches.  The psychiatrist stated that the veteran's 
"headaches make his working impossible at times."  

In the context of a November 2003 VA neurology examination, 
the veteran reported headaches on a daily basis, that occur 
at random without any particular trigger.  It was noted that 
they are variably severe in quality, and would last for 
several hours unless the veteran would take his medication, 
at which time the headaches could generally be aborted within 
one-half hour.  It was further noted that the veteran had a 
"CAT scan" of the head in April 2003, that was interpreted 
as normal.  Following examination and a review of the 
veteran's claims file, the diagnosis was moderate migraine 
headaches.  The examiner opined with regard to the veteran's 
migraine headaches that he had adequate medical care and 
medication, and that he should be fully employable.  

As noted above in the review of the veteran's claim for 
service connection for an acquired psychiatric disorder, the 
veteran was psychiatrically hospitalized for one week in July 
2004.  The discharge diagnosis on Axis I included 
schizoaffective disorder.  In the context of the summary, the 
VA physician explained that the veteran had been admitted to 
Inpatient Psychiatry for stabilization of headaches and 
insomnia.  More importantly, the physician then expressed the 
belief that the veteran's headaches and insomnia are 
consistent with a schizoaffective disorder and are part of 
his illness.  The physician explained how the psychiatric 
treatment of the veteran, including medication, markedly 
improved the veteran's headaches.  

Based upon the available evidence, including the foregoing, 
the Board finds that the assignment of the current 50 percent 
disability rating for service-connected chronic headaches is 
the most appropriate evaluation available, and that 
Diagnostic Code 8100 is the most appropriate diagnostic code 
for the evaluation of those headaches.  Essentially, the 50 
percent rating assigned is the highest schedular rating 
available for headaches under that diagnostic code.  On the 
other hand, the preponderance of the evidence is against the 
assignment of an increased rating under any other diagnostic 
code for the evaluation of the veteran's headaches, variously 
diagnosed as migraine headaches, and chronic headaches.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.124a, 
Diagnostic Code 8199-8100.

Finally, given that the schedular evaluation assigned of 50 
percent rating is the highest available under the appropriate 
diagnostic code for the evaluation of headaches, the Board is 
compelled to consider the provisions of 38 C.F.R. § 3.321 
(2004), as to whether the veteran's headaches present such an 
unusual disability picture so as to require application of 
that regulation.  The Board finds that the veteran's service-
connected headaches have not presented such an exceptional or 
unusual disability picture, characterized by such factors as 
frequent periods of hospitalization or marked interference 
with work, to warrant referral of the case to the Director of 
the Compensation and Pension Service for the consideration of 
an extra-schedular rating for any period of time since the 
veteran filed his claim for an increased evaluation.  
38 C.F.R. § 3.321(b).  

The veteran has been hospitalized infrequently but for the 
most part, that hospitalization has been in the context of 
treatment for his significantly severe psychiatric disorder.  
In terms of interference with work, while the veteran's 
treating psychiatrist has indicated that headaches alone 
would render the veteran unable to hold employment, that 
finding has not been replicated under the scrutiny of the two 
VA neurological examinations that were conducted for the 
purpose of exploring the severity of the veteran's headaches 
alone, including whether they would render the veteran 
unemployable.  Critically, the 2003 VA examination included a 
review of the veteran's claims folder, and as such, was most 
likely able to take into consideration the veteran's entire 
disability picture.  Thus, that examination must be deemed 
highly probative.  

Moreover, a 50 percent rating under Diagnostic Code 5100 by 
definition contemplates severe impairment, given that it 
reflects headaches that are productive of severe economic 
inadaptability.   The Board concludes that the veteran is 
adequately compensated through the schedular rating assigned, 
and therefore, referral for an extra-schedular rating under 
38 C.F.R. § 3.321(b) is not appropriate.  

In conclusion, it is important to recognize in this analysis 
that a 50 percent disability evaluation recognizes 
considerable impairment.  It is also noteworthy that the 
veteran has other significant nonservice-connected 
disabilities that affect his ability to work.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, the claim is reopened, and to that 
extent only, the claim is granted.

Entitlement to an increased rating for chronic headaches, 
currently evaluated as 50 percent disabling, is denied.




REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence a claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As noted above, the issue previously before the Board was 
whether the appellant's claim of entitlement to service 
connection for an acquired psychiatric disorder could be 
reopened on the basis of the receipt of new and material 
evidence.  Given that the appellant's claim has been reopened 
and the issue has thus been modified, the Board observes that 
additional due process requirements may be applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard, the Board notes that the critical evidence 
obtained in connection with the current reopened claim begs 
the question of whether the veteran's headaches shown in 
service, were in fact, initial manifestations of his 
currently diagnosed psychiatric disorder, now characterized 
as a schizoaffective disorder.  Comprehensive 
neuropsychiatric examination of the veteran with definitive 
medical opinion is now needed to resolve whether the 
psychiatric disorders present are in fact a consequence of 
service.

Having reopened the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, it 
is incumbent upon the RO to readjudicate that claim on a 
de novo basis with consideration of all of the evidence, both 
new and old.  Consequently, that issue must also be remanded 
to the RO via the AMC.  

Finally, given that the success of the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities would 
be enhanced by a successful resolution of the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, the total rating claim must be deferred pending the 
resolution of the service connection claim.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The AMC must provide the appellant 
with VCAA notice with respect to the 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
Veterans Benefits Act of 2003, Pub. L. 
108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

3.  The AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist or other 
available appropriate medical specialist 
including on a contract/fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any chronic acquired 
psychiatric disorder which may be present 
and whether it is related to service on 
any basis.

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  

It is requested that the examiner address 
the following medical issues:

Is it likely, unlikely, or at least as 
likely as not (examiner to choose one) 
that any headaches found in service were 
initial manifestations of the veteran's 
current psychiatric disorder?

Is it likely, unlikely, or at least as 
likely as not (examiner to choose one) 
that any psychiatric disorder(s) found on 
examination is/are related to service on 
any basis, or if preexisting service, 
was/were aggravated thereby?

Any opinions provided by the medical 
specialist must be accompanied by a 
complete rationale.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, on a de novo basis, 
and the issue of entitlement to a total 
rating based on individual 
unemployability due to service-connected 
disabilities.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claims currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2004).



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


